341 F.2d 890
Russell B. JACOBS, Appellant,v.UNITED STATES of America, Appellee.
No. 21334.
United States Court of Appeals Fifth Circuit.
March 3, 1965.

Loyd C. Mosley, M. H. Jones, Clearwater, Fla., for appellant.
Edward F. Boardman, U. S. Atty., Arnold D. Levine, Asst. U. S. Atty., Tampa, Fla., for appellee.
Before TUTTLE, Chief Judge, and GROOMS and McRAE, District Judges.
PER CURIAM:


1
We have carefully reviewed the evidence to sustain the verdict of the jury as to this appellant and find it more than sufficient to authorize the jury to find a verdict of guilty beyond a reasonable doubt.


2
We do not find prejudicial error in the criticized comment of the United States Attorney about appellant being "associated" in business with Mary Collins. The proof that an initial from this lady's name was used to form the name R & M Mortgage Co. was sufficient to warrant an inference that she was "associated" with the business.


3
The judgment is affirmed.